EXHIBIT 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of this 7th day of October, 2004 by and among HARKEN ENERGY CORPORATION, a
corporation organized under the laws of Delaware (the “Company”), and the
persons identified as Purchasers pursuant to that certain Purchase Agreement of
even date herewith by and among the Company and such Purchasers (the “Purchase
Agreement”).

 

The parties hereby agree as follows:

 

1. Definitions.

 

Capitalized terms used herein but not otherwise defined shall have the meaning
ascribed thereto in the Purchase Agreement. As used in this Agreement, the
following terms shall have the following meanings:

 

“Additional Registrable Securities” shall mean any shares of Common Stock which
are included within the definition of Registrable Securities but not included in
any Registration Statement filed pursuant to Section 2(a)(i) below.

 

“Common Stock” shall mean the Company’s Common Stock $0.01 per share.

 

“Conversion Price” shall have the meaning set forth in the Certificate.

 

“Filing Date” shall mean the date which is forty-five (45) days following
Closing Date.

 

“Prospectus” shall mean the prospectus included in any Registration Statement,
as amended or supplemented by any prospectus supplement, with respect to the
terms of the offering of any portion of the Registrable Securities or Additional
Registrable Securities covered by such Registration Statement and by all other
amendments and supplements to the prospectus, including post-effective
amendments and all material incorporated by reference in such prospectus.

 

“Purchasers” shall mean the purchasers identified in the Purchase Agreement and
any subsequent holder of any Preferred Shares, Warrants, Registrable Securities
or Additional Registrable Securities as a result of a transfer of such
securities.

 

“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a registration statement or similar document in compliance
with the 1933 Act (as defined below), and the declaration or ordering of
effectiveness of such registration statement or document.

 

“Registrable Securities” shall mean (i) the Underlying Shares, the Warrant
Shares and any other shares of Common Stock issued or issuable (a) upon
conversion of, or payment of dividends on, or redemption of, or otherwise
pursuant to, the Preferred



--------------------------------------------------------------------------------

Shares, and upon the exercise of the Warrants and the warrants (“May Warrants”)
issued to the Purchasers on or about May 28, 2004, or (b) upon any distribution
with respect to, any exchange for or any replacement of such Preferred Shares,
Warrants or May Warrants, or (c) upon any conversion, exercise or exchange of
any securities issued in connection with any such distribution, exchange or
replacement; (ii) securities issued or issuable upon any stock split, stock
dividend, recapitalization or similar event with respect to such shares of
Common Stock; and (iii) any other security issued as a dividend or other
distribution with respect to, in exchange for, or in replacement of, the
securities referred to in the preceding clauses.

 

“Registration Statement” shall mean any registration statement of the Company
filed under the 1933 Act that covers the resale of any of the Registrable
Securities or Additional Registrable Securities pursuant to the provisions of
this Agreement, amendments and supplements to such Registration Statement,
including post-effective amendments, all exhibits and all material incorporated
by reference in such Registration Statement.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.

 

2. Registration.

 

(a) Registration Statements.

 

(i) Registrable Securities. The Company shall use its best efforts to prepare
and file with the SEC a Registration Statement on Form S-3 (or, if Form S-3 is
not then available to the Company, on such form of registration statement as is
then available to effect a registration for resale of the Registrable
Securities, subject to the Purchasers’ consent), covering the resale of the
Registrable Securities in an amount equal to 130% of the number of Underlying
Shares issuable upon full conversion of the Preferred Shares at the Conversion
Price as of the filing date plus 100% of the number of shares of Common Stock
necessary to permit the exercise in full of the Warrants (in each case without
regard to any restrictions on beneficial ownership), as soon as practicable
following the Closing Date (but no later than the Filing Date). Such
Registration Statement also shall cover, to the extent allowable under the 1933
Act and the rules promulgated thereunder (including Rule 416), such
indeterminate number of additional shares of Common Stock resulting from stock
splits, stock dividends or similar transactions with respect to the Registrable
Securities. The Registration Statement (and each amendment or supplement
thereto) shall be provided in accordance with Section 3(c) to the Purchasers and
their counsel prior to its filing or other submission.

 

(ii) Additional Registrable Securities. At any time and from time to time upon
the written demand of any Purchaser following the existence of any

 

2



--------------------------------------------------------------------------------

Additional Registerable Securities, and in any event within forty-five (45) days
following such demand, the Company shall prepare and file with the SEC one
Registration Statement on Form S-3 (or, if Form S-3 is not then available to the
Company, on such form of registration statement as is then available to effect a
registration for resale of the Additional Registrable Securities) covering the
resale of the Additional Registrable Securities in an amount equal to the number
of Additional Registrable Securities. Such Registration Statement also shall
cover, to the extent allowable under the 1933 Act and the rules promulgated
thereunder (including Rule 416), such indeterminate number of additional shares
of Common Stock resulting from stock splits, stock dividends or similar
transactions with respect to the Additional Registrable Securities. The
Registration Statement (and each amendment or supplement thereto) shall be
provided in accordance with Section 3(c) to the Purchaser and its counsel prior
to its filing or other submission.

 

(b) Expenses. The Company will pay all expenses associated with each
registration, including the Purchasers’ reasonable expenses (including
reasonable attorneys fees), in connection with the registration but excluding
discounts, commissions, fees of underwriters, selling brokers, dealer managers
or similar securities industry professionals.

 

(c) Effectiveness.

 

(i) The Company shall use its best efforts to have each Registration Statement
declared effective as soon as possible after filing. If (A) the Registration
Statement covering Registrable Securities is not declared effective by the SEC
within 150 days following the Closing Date (or if the Company fails to file an
acceleration request within the fifth day following the date on which the
Company is notified by the SEC that such Registration Statement will not be
reviewed or is no longer subject to further review and comments seeking to have
the SEC declare the Registration Statement effective), (the “Registration
Date”), (B) after a Registration Statement has been declared effective by the
SEC, sales cannot be made pursuant to such Registration Statement for any reason
(including without limitation by reason of a stop order, or the Company’s
failure to update the Registration Statement) but except as excused pursuant to
subparagraph (ii) below, (C) the Registrable Securities (or Additional
Registrable Securities after issuance and registration) specifically are not
listed or included for quotation on the American Stock Exchange, the New York
Stock Exchange, the Nasdaq National Market System or the Nasdaq Small-Cap Market
(each an “Approved Market”) or trading of the Common Stock is suspended or
halted thereon, or (D) the Company fails, refuses or is otherwise unable to
timely issue Underlying Shares upon conversion of the Preferred Shares or
Warrant Shares upon exercise of the Warrants, in accordance with the terms of
the Certificate and Warrants, unlegended certificates for the Underlying Shares
or Warrant Shares as required under the Agreements, in each case within ten (10)
days following the Purchaser’s written demand for issuance of such Underlying
Shares or Warrant Shares or certificates (any such event under clause (A), (B),
(C) or (D) constituting a “Registration Default”), then the Conversion Price
shall be automatically reduced by 2% as of the occurrence of such Registration
Default. The aforementioned 2% reduction shall only be applied once regardless
of the reoccurrence of any Registration Default. The Company shall promptly
confirm in writing the adjusted

 

3



--------------------------------------------------------------------------------

Conversion Price, provided that any failure to do so shall not affect such
automatic adjustment.

 

(ii) For not more than five (5) consecutive trading days or for a total of not
more than twenty (20) trading days in any consecutive twelve (12) month period,
the Company may delay the disclosure of material non-public information
concerning the Company, by terminating or suspending effectiveness of any
registration contemplated by this Section, the disclosure of which at the time
is not, in the good faith opinion of the Company, in the best interests of the
Company (an “Allowed Delay”); provided, that the Company shall promptly (a)
notify the Purchasers in writing of the existence of (but in no event, without
the prior written consent of a Purchaser, shall the Company disclose to such
Purchaser any of the facts or circumstances regarding) material non-public
information giving rise to an Allowed Delay, and (b) advise the Purchasers in
writing to cease all sales under the Registration Statement until the end of the
Allowed Delay.

 

(d) Underwritten Offering. If any offering pursuant to a Registration Statement
pursuant to Section 2(a) hereof involves an underwritten offering, the Company
shall have the right to select an investment banker and manager to administer
the offering, which investment banker or manager shall be reasonably
satisfactory to the Purchasers.

 

3. Company Obligations. The Company will use its best efforts to effect the
registration of the Registrable Securities and Additional Registrable Securities
in accordance with the terms hereof, and pursuant thereto the Company will, as
expeditiously as possible:

 

(a) use its best efforts to cause such Registration Statement to become
effective and to remain continuously effective for a period (the “Registration
Period”) that will terminate upon the earlier of (i) the date on which all
Registrable Securities or Additional Registrable Securities have been sold (and
no Preferred Shares or Warrants remain outstanding), and (ii) the date on which
all Registrable Securities or Additional Registrable Securities, as the case may
be, may be sold pursuant to Rule 144(k) (and no Preferred Shares or Warrants
remain outstanding).

 

(b) prepare and file with the SEC such amendments and post-effective amendments
to the Registration Statement and the Prospectus as may be necessary to keep the
Registration Statement effective for the period specified in Section 3(a) and to
comply with the provisions of the 1933 Act and the 1934 Act with respect to the
distribution of all Registrable Securities and Additional Registrable
Securities; provided that, at a time reasonably prior to the filing of a
Registration Statement or Prospectus, or any amendments or supplements thereto,
the Company will furnish to the Purchasers copies of all documents proposed to
be filed, which documents will be subject to the comments of the Purchasers;

 

(c) at least ten (10) business days prior to the first anticipated filing date
of any Registration Statement, notify each Purchaser of the information the

 

4



--------------------------------------------------------------------------------

Company requires from such Purchaser if such Purchaser elects to have any of the
Registrable Securities or Additional Registrable Securities included in the
Registration Statement and permit counsel designated by the Purchasers to review
each Registration Statement and all amendments and supplements thereto no fewer
than five (5) business days prior to their filing with the SEC and not file any
document to which such counsel reasonably objects;

 

(d) furnish to the Purchasers and their legal counsel (i) promptly after the
same is prepared and publicly distributed, filed with the SEC, or received by
the Company, one copy of any Registration Statement and any amendment thereto,
each preliminary prospectus and Prospectus and each amendment or supplement
thereto, and each letter written by or on behalf of the Company to the SEC or
the staff of the SEC, and each item of correspondence from the SEC or the staff
of the SEC, in each case relating to such Registration Statement (other than any
portion of any thereof which contains information for which the Company has
sought confidential treatment), and (ii) such number of copies of a Prospectus,
including a preliminary prospectus, and all amendments and supplements thereto
and such other documents as each Purchaser may reasonably request in order to
facilitate the disposition of the Registrable Securities and Additional
Registrable Securities owned by such Purchaser;

 

(e) in the event the Company selects an underwriter for the offering, the
Company shall enter into and perform its reasonable obligations under an
underwriting agreement, in usual and customary form, including, without
limitation, customary indemnification and contribution obligations, with the
underwriter of such offering;

 

(f) if required by the underwriter, or if any Purchaser is described in the
Registration Statement as an underwriter, the Company shall furnish, on the
effective date of the Registration Statement, on the date that Registrable
Securities or Additional Registrable Securities, as applicable, are delivered to
an underwriter, if any, for sale in connection with the Registration Statement
and at periodic intervals thereafter from time to time on request, (i) an
opinion, dated as of such date, from independent legal counsel representing the
Company for purposes of such Registration Statement, in form, scope and
substance as is customarily given in an underwritten public offering, addressed
to the underwriter and any such Purchaser and (ii) a letter, dated such date,
from the Company’s independent certified public accountants in form and
substance as is customarily given by independent certified public accountants to
underwriters in an underwritten public offering, addressed to the underwriter
and any such Purchaser;

 

(g) make effort to prevent the issuance of any stop order or other suspension of
effectiveness and, if such order is issued, obtain the withdrawal of any such
order at the earliest possible moment;

 

(h) prior to any public offering of Registrable Securities or Additional
Registrable Securities, use its best efforts to register or qualify or cooperate
with the Purchasers and their counsel in connection with the registration or
qualification of such Registrable Securities or Additional Registrable
Securities, as applicable, for

 

5



--------------------------------------------------------------------------------

offer and sale under the securities or blue sky laws of such jurisdictions
requested by the Purchaser and do any and all other reasonable acts or things
necessary or advisable to enable the distribution in such jurisdictions of the
Registrable Securities or Additional Registrable Securities covered by the
Registration Statement, provided however, the Company shall not be obligated to
take any action pursuant to this Section 3(h) in any particular jurisdiction in
which the Company would be required to execute a general consent to service of
process in effecting such registration, qualification or cooperation unless the
Company is already subject to service in such jurisdiction and except as may be
required by the 1933 Act;

 

(i) cause all Registrable Securities or Additional Registrable Securities
covered by a Registration Statement to be listed on each securities exchange,
interdealer quotation system or other market on which similar securities issued
by the Company are then listed;

 

(j) immediately notify the Purchasers, at any time when a Prospectus relating to
the Registrable Securities or Additional Registrable Securities is required to
be delivered under the 1933 Act, upon discovery that, or upon the happening of
any event as a result of which, the Prospectus included in such Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
then existing, and at the request of any such holder, promptly prepare and
furnish to such holder a reasonable number of copies of a supplement to or an
amendment of such Prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such Registrable Securities or Additional
Registrable Securities, as applicable, such Prospectus shall not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading in
the light of the circumstances then existing; and

 

(k) otherwise use its best efforts to comply with all applicable rules and
regulations of the SEC under the 1933 Act and the 1934 Act, take such other
actions as may be reasonably necessary to facilitate the registration of the
Registrable Securities and Additional Registrable Securities, if applicable,
hereunder.

 

4. Due Diligence Review; Information. The Company shall make available, during
normal business hours, for inspection and review by the Purchasers who may be
deemed an underwriter, advisors to and representatives of such Purchasers (who
may or may not be affiliated with the Purchasers and who are reasonably
acceptable to the Company), and any underwriter participating in any disposition
of Common Stock on behalf of the Purchasers pursuant to the Registration
Statement or amendments or supplements thereto or any blue sky, NASD or other
filing, all financial and other records, all SEC Filings and other filings with
the SEC, and all other corporate documents and properties of the Company as may
be reasonably necessary for the purpose of establishing a due diligence defense
under applicable securities laws and such other reasonable purposes, and cause
the Company’s officers, directors and employees, within a reasonable time
period, to supply all such information reasonably requested by

 

6



--------------------------------------------------------------------------------

such Purchasers or any such representative, advisor or underwriter in connection
with such Registration Statement (including, without limitation, in response to
all questions and other inquiries reasonably made or submitted by any of them),
prior to and from time to time after the filing and effectiveness of the
Registration Statement for the sole purpose of enabling such Purchasers and such
representatives, advisors and underwriters and their respective accountants and
attorneys to conduct initial and ongoing due diligence with respect to the
Company and the accuracy of the Registration Statement.

 

The Company shall not disclose material nonpublic information to the Purchasers,
or to advisors to or representatives of the Purchasers, unless prior to
disclosure of such information the Company identifies such information as being
material nonpublic information and provides the Purchasers, such advisors and
representatives with the opportunity to accept or refuse to accept such material
nonpublic information for review. The Company may, as a condition to disclosing
any material nonpublic information hereunder, require the Purchasers’ advisors
and representatives to enter into a confidentiality agreement (including an
agreement with such advisors and representatives prohibiting them from trading
in Common Stock during such period of time as they are in possession of material
nonpublic information) in form reasonably satisfactory to the Company and the
Purchasers. Nothing herein shall require the Company to disclose material
nonpublic information to the Purchasers or their advisors or representatives.

 

5. Obligations of the Purchasers.

 

(a) Each Purchaser shall furnish in writing to the Company such information
regarding itself, the Registrable Securities or Additional Registrable
Securities, as applicable, held by it and the intended method of disposition of
the Registrable Securities or Additional Registrable Securities, as applicable,
held by it, as shall be reasonably required to effect the registration of such
Registrable Securities or Additional Registrable Securities, as applicable, and
shall execute such documents in connection with such registration as the Company
may reasonably request.

 

(b) Each Purchaser, by its acceptance of the Registrable Securities and
Additional Registrable Securities, if any, agrees to cooperate with the Company
as reasonably requested by the Company in connection with the preparation and
filing of a Registration Statement hereunder, unless such Purchaser has notified
the Company in writing of its election to exclude all of its Registrable
Securities or Additional Registrable Securities, as applicable, from the
Registration Statement. Each Purchaser agrees to comply with the applicable
prospectus delivery requirements under the 1933 Act in connection with any
resales of Registrable Securities pursuant to the Registration Statement.

 

(c) In the event the Company determines to engage the services of an underwriter
which engagement is reasonably acceptable to the Purchasers, each Purchaser
agrees to enter into and perform its obligations under an underwriting
agreement, in usual and customary form, including, without limitation, customary
indemnification and contribution obligations, with the managing underwriter of
such offering and take such other actions as are reasonably required in order to
expedite or

 

7



--------------------------------------------------------------------------------

facilitate the dispositions of the Registrable Securities or Additional
Registrable Securities, as applicable.

 

(d) Each Purchaser agrees that, upon receipt of any notice from the Company of
the happening of any event rendering a Registration Statement no longer
effective, such Purchaser will immediately discontinue disposition of
Registrable Securities or Additional Registrable Securities pursuant to the
Registration Statement covering such Registrable Securities or Additional
Registrable Securities, until the Purchaser’s receipt of the copies of the
supplemented or amended prospectus filed with the SEC and declared effective
and, if so directed by the Company, the Purchaser shall deliver to the Company
(at the expense of the Company) or destroy all copies in the Purchaser’s
possession of the prospectus covering the Registrable Securities or Additional
Registrable Securities, as applicable, current at the time of receipt of such
notice.

 

(e) No Purchaser may participate in any third party underwritten registration
hereunder unless it (i) agrees to sell the Registrable Securities or Additional
Registrable Securities, as applicable, on the basis provided in any underwriting
arrangements in usual and customary form entered into by the Company, (ii)
completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements, and (iii) agrees to pay its pro rata share of
all underwriting discounts and commissions and any expenses in excess of those
payable by the Company pursuant to the terms of this Agreement.

 

6. Indemnification.

 

(a) Indemnification by Company. The Company agrees to indemnify and hold
harmless, to the fullest extent permitted by law, the Purchasers, each of their
officers, directors, partners and employees and each person who controls the
Purchasers (within the meaning of the 1933 Act) against all losses, claims,
damages, liabilities, costs (including, without limitation, reasonable
attorney’s fees) and expenses imposed on such person caused by (i) any untrue or
alleged untrue statement of a material fact contained in any Registration
Statement, Prospectus or any preliminary prospectus or any amendment or
supplement thereto or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, except insofar as the same are based upon any
information furnished in writing to the Company by such Purchasers, expressly
for use therein, or (ii) any violation by the Company of any federal, state or
common law, rule or regulation applicable to the Company in connection with any
Registration Statement, Prospectus or any preliminary prospectus, or any
amendment or supplement thereto, and shall reimburse in accordance with
subparagraph (c) below, each of the foregoing persons for any legal and any
other expenses reasonably incurred in connection with investigating or defending
any such claims. The foregoing is subject to the condition that, insofar as the
foregoing indemnities relate to any untrue statement, alleged untrue statement,
omission or alleged omission made in any preliminary prospectus or Prospectus
that is eliminated or remedied in any Prospectus or amendment or supplement
thereto, the above indemnity

 

8



--------------------------------------------------------------------------------

obligations of the Company shall not inure to the benefit of any indemnified
party if a copy of such corrected Prospectus or amendment or supplement thereto
had been provided to such indemnified party and was not sent or given by such
indemnified party at or prior to the time such action was required of such
indemnified party by the 1933 Act and if delivery of such Prospectus or
amendment or supplement thereto would have eliminated (or been a sufficient
defense to) any liability of such indemnified party with respect to such
statement or omission. Indemnity under this Section 5(a) shall remain in full
force and effect regardless of any investigation made by or on behalf of any
indemnified party and shall survive the permitted transfer of the Registrable
Securities and Additional Registrable Securities.

 

(b) Indemnification by Holder. In connection with any registration pursuant to
the terms of this Agreement, each Purchaser will furnish to the Company in
writing such information as the Company reasonably requests concerning the
holders of Registrable Securities and Additional Registrable Securities or the
proposed manner of distribution for use in connection with any Registration
Statement or Prospectus and agrees, severally but not jointly, to indemnify and
hold harmless, to the fullest extent permitted by law, the Company, its
directors, officers, employees, stockholders and each person who controls the
Company (within the meaning of the 1933 Act) against any losses, claims,
damages, liabilities and expense (including reasonable attorney’s fees)
resulting from any untrue statement of a material fact or any omission of a
material fact required to be stated in the Registration Statement or Prospectus
or preliminary prospectus or amendment or supplement thereto or necessary to
make the statements therein not misleading, to the extent, but only to the
extent that such untrue statement or omission is contained in any information
furnished in writing by such Purchaser to the Company specifically for inclusion
in such Registration Statement or Prospectus or amendment or supplement thereto
and that such information was substantially relied upon by the Company in
preparation of the Registration Statement or Prospectus or any amendment or
supplement thereto. In no event shall the liability of a Purchaser be greater in
amount than the dollar amount of the proceeds (net of all expenses paid by such
Purchaser and the amount of any damages such holder has otherwise been required
to pay by reason of such untrue statement or omission) received by such
Purchaser upon the sale of the Registrable Securities or Additional Registrable
Securities included in the Registration Statement giving rise to such
indemnification obligation.

 

(c) Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, or (b) the indemnifying party shall
have failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (c) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between

 

9



--------------------------------------------------------------------------------

such person and the indemnifying party with respect to such claims (in which
case, if the person notifies the indemnifying party in writing that such person
elects to employ separate counsel at the expense of the indemnifying party, the
indemnifying party shall not have the right to assume the defense of such claim
on behalf of such person); and provided, further, that the failure of any
indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation. It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties. No indemnifying party
will, except with the consent of the indemnified party, consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect of such claim or litigation.

 

(d) Contribution. If for any reason the indemnification provided for in the
preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations. No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the 1933 Act shall be entitled to
contribution from any person not guilty of such fraudulent misrepresentation. In
no event shall the contribution obligation of a holder of Registrable Securities
or Additional Registrable Securities be greater in amount than the dollar amount
of the proceeds (net of all expenses paid by such holder and the amount of any
damages such holder has otherwise been required to pay by reason of such untrue
or alleged untrue statement or omission or alleged omission) received by it upon
the sale of the Registrable Securities or Additional Registrable Securities
giving rise to such contribution obligation.

 

7. Miscellaneous.

 

(a) Amendments and Waivers. This Agreement may be amended only by a writing
signed by the parties hereto. The Company may take any action herein prohibited,
or omit to perform any act herein required to be performed by it, only if the
Company shall have obtained the written consent to such amendment, action or
omission to act, of the Purchasers affected by such amendment, action or
omission to act.

 

(b) Notices. All notices and other communications provided for or permitted
hereunder shall be made as set forth in Section 9.4 of the Purchase Agreement.

 

(c) Assignments and Transfers by Purchasers. This Agreement and all the rights
and obligations of any Purchaser hereunder may be assigned or transferred to any
transferee or assignee of the Preferred Shares, Warrants or Registrable

 

10



--------------------------------------------------------------------------------

Securities. A Purchaser may make such assignment or transfer to any transferee
or assignee of any Note, Warrant, Registrable Securities or Additional
Registrable Securities, provided that (i) such transfer is made expressly
subject to this Agreement and the transferee agrees in writing to be bound by
the terms and conditions hereof, and (ii) the Company is provided with written
notice of such assignment.

 

(d) Assignments and Transfers by the Company. This Agreement may not be assigned
by the Company without the prior written consent of the Purchasers, but after
notice duly given, the Company shall assign its rights and delegate its duties
hereunder to any successor-in-interest corporation, and such
successor-in-interest shall assume such rights and duties, in the event of a
merger or consolidation of the Company with or into another corporation or the
sale of all or substantially all of the Company’s assets (and it shall be a
condition to any such merger, consolidation or sale that such
successor-in-interest assume in writing all obligations hereunder).

 

(e) Benefits of the Agreement. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective permitted successors
and assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

(f) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. This Agreement may be executed by
facsimile.

 

(g) Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

(h) Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of this Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its terms
to the fullest extent permitted by law.

 

(i) Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

 

(j) Entire Agreement. This Agreement, together with the Purchase Agreement,
Certificate and Warrants and documents contemplated thereby, is intended by the
parties as a final expression of their agreement and intended to be a complete
and exclusive statement of the agreement and understanding of the parties hereto
in respect of the subject matter contained herein. This Agreement, together with

 

11



--------------------------------------------------------------------------------

the Purchase Agreement, and Warrants and documents contemplated thereby,
supersedes all prior agreements and understandings between the parties with
respect to such subject matter.

 

(k) Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to principles
of conflicts of law.

 

 

[Signature Page Follows]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Registration Rights
Agreement as of the date first written above.

 

THE COMPANY:

 

HARKEN ENERGY CORPORATION

By:  

/s/ Elmer A. Johnston

Name:

 

Elmer A. Johnston

Title:

 

Vice President

 

THE PURCHASERS:

 

THE TAIL WIND FUND LTD.

By:   TAIL WIND ADVISORY AND

MANAGEMENT LTD., as

investment manager

By:  

/s/ David Crook

Name:

 

David Crook

Title:

 

CEO

 

SOLOMON STRATEGIC HOLDINGS, INC.

By:  

/s/ Andrew P. MacKellar

Name:

 

Andrew P. MacKellar

Title:

 

Director

 

13